Case 2:19-cv-00117-KS-MTP Document1 Filed 08/14/19 Page 1 of 7

FORM TO BE USED BY PRISONERS IN FILING A COMPLAINT UNDER THE CIVIL RIGHTS ACT, 42 USS.C. §1983
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

 

 

 

 

 

 

 

 

 

 

 

 

COMPLAINT SOUTHERN DISTRICT OF MISSISSIPP!
_ ; / FILED
Smith 55535
East N me), | (Identification Number) AUG 1 4 2019
g< ‘4 Cc. kk Euae ne ARTHUR JOMNGTON
a Na Meat e Nam air BV cca DEPUTY
norves. County egiona| ay |
nstitution)
58 Freie Drive H bars, Miss.
(Address) 3440 |

(Enter above the full name of the plaintiff, Per and address
of plaintiff in this action)

CIVIL ACTION NUMBER: ©¢./4Cy | (“- KOM TP

(to be completed by the Court)
forvect Cosa Keyiora/ ° "
Sai |
billy M Gee

(Enter the full name of the defendant(s) in this action)

 

GENERAL INFORMATION

A. At the time of the incident complained of in this complaint, were you incarcerated?

Yes (ey No(_)

B. Are you presently incarcerated?

Yes(-y  No(_)

C. At the time of the incident complained of in this complaint, were you incarcerated because
you had been convicted of a crime?

Yes( ) No (4

D. Are you presently incarcerated for a parole or probation violation?

Yes() No (yy

EB. At the time of the incident complained of in this complaint, were you an inmate of the
Mississippi Department of Corrections (MDOC)?

Yes(_) No (J

F. Are you currently an inmate of the Mississippi Department of Corrections (MDOC)?

Yes (Uy No( )

Page 1 of 4

 
Case 2:19-cv-00117-KS-MTP Document1 Filed 08/14/19 Page 2 of 7

PARTIES

(In item I below, place your name and prisoner number in the first blank and place your present
address in the second blank.)

I. Name of plaintiff: Freder { ck E. S mth Prisoner Number: S S 53 5
Address: 9 5 Arena Drsvu-e Hattes burey ‘ Muss. SY YO |

 

 

(In item II below, place the full name of the defendant in the first blank, his official position in the
second blank, and his place of employment in the third blank. Use the space below item II for the
names, positions and places of employment of any additional defendants.)

II. Defendant: B| ly MN “Gee is employed as She I fe oO €
fortect Count’ at _fosrest County Keorona | Say’

The plaintiff is responsible for providing his/her address and in the event of a change of address, the
new address of plaintiff as well as the name(s) and address(es) of each defendant(s). Therefore, the
plaintiff is required to complete the portion below:

PLAINTIFF:

Creatal Miss Cowecian faclely STI Husy YS3 earl Ms, 29203

Hothe Addjess (Ay Sectlaud Ci rele HeHiesbuvsy Miss, 37 YO |

DEFENDANT(S):

Fpl mm SEA. i 55 Qt Dé spe frittisabary

mde 3440 | |

 

 

 

 

Page 2 of 4
Case 2:19-cv-00117-KS-MTP Document1 Filed 08/14/19 Page 3 of 7

OTHER LAWSUITS FILED BY PLAINTIFF

NOTICE AND WARNING :
The plaintiff must fully complete the following questions. Failure to do so may result in your case being dismissed.

 

 

 

 

A. Have you ever filed any lawsuits in a court of the United States? Yes( ) No@—J

B. If your answer to A is yes, complete the following information for each and every civil
action and appeal filed by you. (If there is more than one action, complete the following
information for the additional actions on the reverse of this page or additional sheets of

paper.)

CASE NUMBER 1.
1. Parties to the action:

 

 

2. Court (if federal court, name the district; if state court, name the county):

 

3, Docket Number:

 

4. Name of judge to whom case was assigned:

 

5. Disposition (for example: was the case dismissed? If so, what grounds? Was it
appealed? Is it still pending?)

 

 

 

CASE NUMBER 2.
1. Parties to the action:
2. Court (if federal court, name the district; if state court, name the county):

 

3. Docket Number:

 

4, Name of judge to whom case was assigned:

 

5. Disposition (for example: was the case dismissed? If so, what grounds? Was it
appealed? Is it still pending?)

 

Page 3 of 4

STATEMENT OF CLAIM
Case 2:19-cv-00117-KS-MTP Document1 Filed 08/14/19 Page 4 of 7

III. State here as briefly as possible the facts of your case. Describe how each defendant is
involved. Also, include the names of other persons involved, dates and places. Do not give
any legal arguments or cite any cases or statutes. If you intend to allege a number of
different claims, number and set forth each claim in a separate paragraph. (Use as much
space as you need; attach extra sheet(s) if neces sary).

as sent to 9 Kye docter by Nuyse Lise and
was Told that TI needed Surgery fo _yemove growth
from both eyes on March 13, 201%. Lwas seut to
Souther Eye Ceviter Suly 30, 201% and was told
that ancther 4 point ment wes scheduled, tI been
FZ months an I have had _miarai ne heydaches « quad
have not got ats} medical health trom the wedcg |

Stl ot fvvect Count fegronal Jarl.

RELIEF

 

 

 

 

State what relief you seek from the court. Make no legal arguments. Cite no cases or

tsp, 00 Seeking money | (fre | care, qnof
pain aud. sutferina tor wl providing medica |
attention and my eyes have got worse trom

not gett 4g qa ‘medica | chen tion tYom the Slath
Signed this “BPN of Alagus t , 20 Le

I declare (or certify, verify or state under penalty of perjury that the foregoing is true
and correct.

Signature of plaintiff

Page 4 of 4
Case 2:19-cv-00117-KS-MTP Document1 Filed 08/14/19 Page 5 of 7

pase 7

 

Ll Frodlustke dot" 55535 Qa Junumake at

 

Peviadt Country Reqienes) fess Cong Yong

 

 

Bo plim dren [% Soi 20 on hs Vortat Lipa nnn
tans 20| (9 Went Hires) Soy, amc whee

 

Tretorn nna ts 3, 2330 ARTE to oer Wouth

 

Aol r reel drom Orth? LSAQT, fine Us Hat cx

 

CO pperwi omc Nose) (B 2 201% dt This “Ls

 

 

on Coton. docd. WA) D2 Volatic Y

 

 

el Bi dete Sux tao sno hn a 2c

 

 

 

 

 

Ty Len MAD qiowmuss Sud fk (a9 od out

 

ia lee. 0 cemnda noe ale tommy Aton

 

ane Roadarhen Qutl aot authincs fo

 

® os . 9 /) (\
Abit at oll, NA LPD ' DW LU OW fds 0A. AIK

 

fot a eorple of another <b fihio le) 03's doa

 

‘hi sdeoictt nan! fay Conteh on bal 30.2019 anal

 

f thecl ons 24S) 5 dirallated aabiian Ly Murdo

 

 

Lassie, ties Sree voli Deciel thot: g

 

pooclacl tie oivdboany Le Acme. Ths qumsth

 

 

Ltom Lath zen. Ma dated gos that hat Cu
Lorhoals be “9 oo) pe

 

 

Yom.

 

amd mama! mo AL wire Disune |

 

Lien Tht douthorm £40 (titan \uly 30 2017

 

 

 

Kb hore Met Moc afuy Lyo dash A dns

 
Case 2:19-cv-00117-KS-MTP Document1 Filed 08/14/19 Page 6 of 7

 

 

 

 

D ~

Hy Jet Tanaloals, Tam fleas at
low t Yb

 

 

 

en. cleo ET a RST LT

 

ot | ask the stud Lp Fol p ine unlLy Cf

 

Chiao Lebel mat clo cA SD ayn

 

 

Mook dan 60,000 SUN Oe nny.D.°

 

Koaport alls Amite,

 

Sirol be ruc th 55535

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-00117-KS-MTP Document1 Filed 08/14/19 Page 7 of 7

 

 

 

 

 

 

 

Syma Sf

 

Susted IL

tha oma 2 25% :

 

 

 

 

 

 

 

 

 

 

 

 

Laie vith the mont dag ©

 

 

 

 

 

 

 

 

 

iG ised Way Ae drial

 

 

Fy ppluit k dtl “55526

 
